Citation Nr: 1342471	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for arthritis of the right hand, to include as secondary to service-connected residuals of injury of the right hand, with fracture of fourth metacarpal and laceration of right ring finger.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964 and from February 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran requested a hearing before the Board in an October 2012 substantive appeal.  In July 2013, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2012).  Additionally, after this case was transferred to the Board, the Veteran's agent submitted additional evidence in the form of medical articles regarding osteoarthritis that have not been considered by the RO.  However, in a July 2013 statement, the Veteran's agent waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran).  Thus, the Board may proceed with appellate review.

In May 2011, the Veteran's agent phrased the claim as "R. Wrist due to shrapnel wound along with nerve damage, tremors and arthritis as a secondary condition."  This statement was contained within a paragraph which stated this was an informal claim for increase and also referenced two other disabilities the Veteran was service connected for.  Thus, even though the statement references the right wrist, the Board finds that the RO's interpretation of the claim as arthritis as secondary to already established service-connected residuals of injury, right hand with fracture of fourth metacarpal and laceration of right ring finger, was proper.  Additionally, as the RO denied the claim on a direct and presumptive basis, the Board will address these theories as well.   

There is evidence in the record to raise an informal claim of entitlement to TDIU due to service-connected disability.  Specifically, the Veteran meets the schedular requirements for TDIU based upon a January 2012 rating decision.  38 C.F.R. § 4.16(a) (2013).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities, which were not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit.  Id.  In this case, an appeal has been completed only as to the issue of entitlement to service connection for arthritis, thus the Board lacks jurisdiction over the TDIU claim and it is referred to the AOJ for appropriate action.

In an April 1997 claim, the Veteran asserted that he had been treated for shortness of breath, among a number of other conditions.  The April 1997 claims were adjudicated in a subsequent rating decision, with the exception of the shortness of breath claim, which has not been adjudicated.  The Board has recharacterized the Veteran's service connection claim for shortness of breath more broadly to include any respiratory disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a Veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Thus, the Board lacks jurisdiction over the issue of entitlement to service connection for a respiratory disorder and it is referred to the AOJ for appropriate action.

Finally, the issues of clear and unmistakable error with regard an earlier effective date from a November 1974 rating decision for the right great toe, back disorder, malaria and shell fragments wound with respect to the left leg, have been raised by the record in May 2011, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for arthritis of the right hand to include as secondary to service-connected residuals of injury of the right hand, with fracture of fourth metacarpal and laceration of right ring finger is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Board does not find the January 2012 VA examination adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The January 2012 VA examiner provided an opinion for this issue with respect to secondary service connection, specifically whether the disability at issue was proximately due to, or the result of, service-connected right hand disability.  No opinion was provided as to whether the disability at issue was chronically aggravated by service-connected right hand disability.  Further, the examiner did not provide any opinion as to the relevant question of entitlement to service connection on a direct incurrence basis.  As such, given the deficiencies in the January 2012 VA opinion, another VA medical opinion is required to adequately decide the merits of the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis of the right hand that is currently diagnosed or was diagnosed proximate to the claim.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is requested to provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that any arthritis of the right hand was present in service, was caused by service, or is otherwise etiologically related to service; and

Whether it is at least as likely as not (50 percent probability or more) that any arthritis of the right hand is chronically aggravated by service-connected right hand disability?  

Additionally, if the Veteran fails to report for the scheduled examination, forward the Veteran's claims folder to an appropriate clinician and request that he/she provide the clinical opinions requested above, to the extent possible, based on review of the claims folder.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


